Name: Commission Regulation (EEC) No 3218/85 of 14 November 1985 on the disposal on the internal market by the Irish intervention agency of cereals for use in animal feed
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 303/40 Official Journal of the European Communities 16 . 11 . 85 COMMISSION REGULATION (EEC) No 3218/85 of 14 November 1985 on the disposal on the internal market by the Irish intervention agency of cereals for use in animal feed Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975, on the Common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1018/84 (2) and in particular Article 7 (5) thereof, Having regard to Council Regulation (EEC) No 2918/85 of 17 October 1985 putting up for sale in Ireland and Northern Ireland, for disposal in feedingstuffs , cereals held by the Irish and United Kingdom intervention agen ­ cies (3), and in particular Article 5 thereof, Whereas the Council adopted Regulation (EEC) No 2918/85 in response to the particular problems facing stockfarmers in Ireland as a result of the adverse weather conditions during the summer of 1985 ; whereas Article 5 of the said Regulation provides that detailed rules for its application shall be adopted in accordance with the procedure laid down in Article 26 of Regulation (EEC) No 2727/75 ; Whereas a quantity of cereals is to be sold under special conditions of sale ; whereas part of that quantity is to come from intervention stocks held in Ireland and part is to come from stocks held by the United Kingdom inter ­ vention agency in accordance with the apportionment provided for in Regulation (EEC) No 2918/85 ; whereas it is desirable, however, to know whether the intervention stocks held in Ireland would be able to supply a greater proportion of the cereals than provided for in the afore ­ said Regulation ; Whereas the advantageous conditions of sale are intended to benefit the distressed stockfarmers and relieve their current plight ; whereas certain measures will need to be taken to ensure that this aim is respected, including provision for the lodging of a security ; Whereas Commission Regulation (EEC) No 1687/76 of 30 June 1976 laying down common detailed rules for verifying the use and/or destination of products from intervention (4), as last amended by Regulation (EEC) No 3206/85 (*), should apply to the verification of the use of the cereals to be sold by the Irish intervention agency ; Article 1 1 . The Irish intervention agency shall dispose of 125 000 tonnes of cereals for use in animal feed, subject to the terms of Article 2, as follows :  as to 70 000 tonnes of common wheat and/or barley, from stocks held by the Irish intervention agency in accordance with Article 7 ( 1 ) of Regulation (EEC) No 2727/75 ;  as to 55 000 tonnes of common wheat, from stocks transferred from the United Kingdom pursuant to Regulation (EEC) No 2918/85 . 2 . Should it appear that a quantity in excess of 70 000 tonnes would be available for sale from Irish intervention stocks then the Irish intervention agency shall furnish, before 6 December 1985, the relevant information to the Commission, which will take the procedural measures necessary to ensure that the proportions set out in para ­ graph 1 are adjusted accordingly. 3 . The Irish intervention agency shall ensure that the cereals specified in paragraph 1 are disposed of in animal feed before 21 May 1986 . A security shall be lodged by all purchasers of the aforesaid cereals in order to guarantee this obligation . All sales of the cereals specified in paragraph 1 as from 21 May 1986 shall take place in accordance with Commis ­ sion Regulation (EEC) No 1836/82 (6). Article 2 The sale of the cereals specified in Article 1 ( 1 ) shall be by way of fixed price sale at a discount and on the terms laid down in the second paragraph of Article 2 of Regula ­ tion (EEC) No 2918/85 . The wheat and/or barley thus sold is hereinafter described as the discounted cereal . (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 107, 19 . 4 . 1984, p. 1 . (3) OJ No L 280, 22 . 10 . 1985, p. 1 . (&lt;) OJ No L 190, 14 . 7 . 1976, p. 1 . (*) See page 8 of this Official Journal (6) OJ No L 202, 9 . 7 . 1982, p. 23 . 16 . 11 . 85 Official Journal of the European Communities No L 303/41 Article 3 1 . The security specified in Article 1 (3) shall be consti ­ tuted by an amount equal to the discount referred to in Article 2, 2 . The security shall be released only when the purchaser of the discounted cereals furnishes sufficient evidence : (a) that the discounted cereal has been incorporated into compound animal feed before 21 May 1986 ; (b) in addition, if the purchaser of the discounted cereal is not a final user of compound animal feed, that the discount specified in Article 2 has been properly passed on to final users of compound animal feed before 21 May 1986 . 3 . The Irish intervention agency shall adopt the neces ­ sary measures in order to guarantee the proper implemen ­ tation of this Regulation and shall notify the Commission of its proposals forthwith . 4 . The measures adopted by the Irish intervention agency in accordance with paragraph 3 shall be without prejudice to the provisions of Regulation (EEC) No 1687/76 which are applicable to the sale provided for by this Regulation . Article 4 . This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 14 November 1985. For the Commission Frans ANDRIESSEN Vice-President